DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s amendment to claim 1 reciting that the at least one annular groove is partially defined by two walls facing each other with a space between the two walls in the radial direction and the space remains empty when the high-frequency power is applied. This amendment necessitated the introduction of the prior art held to Honda et al (US 2007/0234960).
 	It is noted that the limitation where the annular groove remains empty when the HF power is applied is a process limitation where the apparatus of Honda et al offers vent holes that read on the grooves that have at least a period when the grooves are empty from the exhaust fluids, but are constructed to be empty of a structure between the walls of the groove as claimed in the present invention.

Claim Interpretation
 Claim 14 recites a connection member which is interpreted as element Sb as recited in the original specification [0043] to be a capacitor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al (US 2007/0234960).
Regarding claim 1. A plasma processing apparatus (see abstract) that applies high-frequency power (see [0032]) the plasma processing apparatus comprising: a stage (susceptor 12) provided in a chamber (processing chamber 11) and having a heater (see [0036] therein, the stage being configured to place a substrate thereon; and an annular member (exhaust plate 19) provided around the stage 12 to be spaced apart therefrom and formed of a dielectric material (see the discussion of alumina in [0053], wherein at least one annular groove (large number of vent holes see [0030]) is formed in a lower surface of the annular member in a radial direction.  See Figs. 1 and 2 of Honda et al. A marked up version of Honda et al is provided below.

Regarding claim 12. The plasma processing apparatus of claim 1, wherein the at least one annular grooves is a plurality of annular grooves (large number of vent holes see [0030]) of Honda et al, and see Figs. 1 and 2 were each of the annular grooves has a same width and a same depth.  

Regarding claim 14. The plasma processing apparatus of Honda et al as recited in claim 1, further comprising: a connection member (annular grounding ring 47, grounding electrode) below extending downward from an end of a lower surface of the stage (susceptor 12), and wherein the annular member 19 is provided around the connection member with a distance from the connection member. 

Regarding claim 15:	The prior art of Honda teaches a high frequency (HF) power supply configured to apply HF power of a frequency of 0.4 – 2450MHz see [0032] it is 40MHz.

Regarding claim 16:	The prior art of Honda et al teaches an upper electrode (gas showerhead 36 see Figs. 1 and 2) facing the stage, and teaches that the HF power (DC power source 41)  is applied to the upper electrode see [0039] or RF power source 22 is applied to the stage see [0032].

Fig. 1 of Honda et al

    PNG
    media_image1.png
    471
    608
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US 2007/0234960) in view of Toriya et al (US 2014/0130743).
The teachings of Honda et al were discussed above.
Regarding claim 2:	Honda et al fails to teach that a step is provided between the lower surface of the annular member and a lower surface of the stage.
Regarding claim 4:	Honda et al fails to teach the interval of the plurality of annular grooves is equal to an interval between the stage and the annular member.
Regarding claim 5:	Honda et al fails to teach the width of each of the plurality of annular grooves is equal to an interval between the stage and the annular member.
Regarding claims 6 and 13:	Honda et al fails to teach an exhaust manifold is provided on the annular member.
Regarding claim 7:	Honda et al further fails to teach the exhaust manifold is formed integrally with the annular member and has a plurality of exhaust ports in a circumferential direction.
The prior art of Toriya et al teaches a plasma processing apparatus (atomic layer deposition 
ALD) that applies high-frequency power (see [0031] and [0054]), the plasma processing apparatus comprising: a stage 31 provided in a chamber (processing container 2) and having a heater33 therein, the stage being configured to place a substrate thereon; and an annular member 51 provided around the stage to be spaced apart therefrom and formed of a dielectric material (see the discussion of alumina in [0053], wherein at least one annular groove 268 is formed in a lower surface of the annular member in a radial direction.  See the examiner’s marked up version of Figs. 2 and 10 of Toriya et al below where the grooves are not empty when the HF power is applied. The grooves of Honda et al and Toriya et al are alternate designs, where Honda teaches an annular member made with grooves constructed within the unitary annular member while the annular member of Toriya et al is constructed of pieces mating together like tongue and groove.

Regarding claim 2. The plasma processing apparatus of Toriya is provided with a step (inner ring 26)  is provided between the lower surface of the annular member and a lower surface of the stage.  See the examiner’s marked up version of Figs. 2 and 10 of Toriya et al below and [0049].

Regarding claim 3. The plasma processing apparatus of claim 2, wherein the at least one annular grooves is a plurality of annular grooves (large number of vent holes see [0030]) of Honda et al, and see Figs. 1 and 2 were each of the annular grooves has a same width and a same depth.  

Regarding claim 4. The plasma processing apparatus of Toriya et al features an interval of the plurality of annular grooves 268 is equal to an interval between the stage and the annular member.  See the examiner’s marked up version of Fig. 10 of Toriya et al below.

Regarding claims 5 and 11. The plasma processing apparatus of claim 4, wherein the width of each of the plurality of annular grooves 268 is equal to an interval between the stage and the annular member. See the examiner’s marked up version of Fig. 10 of Toriya et al below.

Regarding claims 6 and 13. The plasma processing apparatus of Toriya et al features an exhaust manifold is provided on the annular member.  See the examiner’s marked up version of Fig. 10 of Toriya et al below
Regarding claim 7. The plasma processing apparatus of claim 6, wherein the exhaust manifold is formed integrally with the annular member, and has a plurality of exhaust ports in a circumferential direction. See the examiner’s marked up version of Fig. 10 of Toriya et al below.

Regarding claim 8. The plasma processing apparatus of Honda et al as recited in claim 7, further comprising: a connection member (annular grounding ring 47, grounding electrode) below extending downward from an end of a lower surface of the stage (susceptor 12), and wherein the annular member 19 is provided around the connection member with a distance from the connection member. 

Regarding claim 9:	The prior art of Honda teaches a high frequency (HF) power supply configured to apply HF power of a frequency of 0.4 – 2450MHz see [0032] it is 40MHz.

Regarding claim 10:	The prior art of Honda et al teaches an upper electrode (gas showerhead 36 see Figs. 1 and 2) facing the stage, and teaches that the HF power (DC power source 41)  is applied to the upper electrode see [0039] or RF power source 22 is applied to the stage see [0032].

The motivation to modify the plasma apparatus of Honda et al with the teachings of Toriya et  al is to provide enhancements to the design of the annular member that will enhance the exhaust gas flow path and how the annular member will perform to adjust the pressure within the chamber as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Honda with the teachings of Toriya et al to provide a step is provided between the lower surface of the annular member and a lower surface of the stage as recited in claim 2. Likewise, Toriya et al provides a suggestion to design the annular member to provide an interval of the plurality of annular grooves is equal to an interval between the stage and the annular member as recited in claim 4.
Furthermore, the prior art of Toriya et al provides a suggestion to design the annular member where the width of each of the plurality of annular grooves is equal to an interval between the stage and the annular member as recited in claims 5 and 11 of the present invention.
As recited above the prior art of Toriya et al teaches an exhaust manifold is provided on the annular member or as recited in claim 7 of the claimed invention Toriya et al further teaches that the exhaust manifold is formed integrally with the annular member and has a plurality of exhaust ports in a circumferential direction.
 

Marked up versions Figs. 2 and 10 of Toriya et al.

    PNG
    media_image2.png
    743
    732
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    737
    684
    media_image3.png
    Greyscale







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Kumar et al (US 2003/0198749) teaches a plasma chamber with a liner 80 (annular member) with slots 90(grooves) provided around pedestal 58 (stage). 

Dhindsa (US 2009/0081878) which teaches a stage (substrate support 112). An RF power supply is provided to the bottom electrode which is within the stage. See Figures which illustrate an annular member with grooves therein.

Hanaoka (US 2012/0160418) teaches a stage 12 with an annular member (exhaust plate 19) with a plurality of grooves (communication holes). An RF power source 22 is connected to the stage.

Komino et al (US 6,156,151) teaches a stage (susceptor 114) with an annular member (lower baffle plate 118) with grooves (exhaust holes 118a). RF power is applied to the lower electrode within the stage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716